Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 9/13/2021 is acknowledged.  Claims 10, 12 and 29 are withdrawn without traverse. 


Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs 15-16 are black and white photos. Applicant is respectfully informed that black and white photos are not permitted unless the applicant can show that black and white photos are the only practical medium for illustrating the claimed invention. See 37 C.FR. 1.84 (b)(1). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5, 8 and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Paton et al. (US 2008/0260954).
As to claims 1, 5, 8 and 14, Paton discloses a method of fabricating a three-dimensional object, comprising the steps of: (a) positioning powder 14 (para 0005, 0015, 0030, 0053-0054) on at least part of at least one of a plurality of carbon (para 0003, 0076) fiber substrate layers 10, wherein each substrate layer is a sheet-like structure that is substantially planar or flat; (b) repeating step (a) for remaining layers in the plurality of substrate layers; and (c) stacking the plurality of substrate layers in a predetermined order for creating the three- dimensional object 16, wherein the layers are accurately aligned within the stack by an alignment mechanism (para 0017, 0032 0034, 0054);
(d) transforming at least some of the powder by heating into a substance that melts, flows and subsequently hardens into a hardened material, thereby binding the plurality of substrate layers together (para 0052-0058), wherein the transforming comprises at least applying sufficient positive pressure to at least some of the plurality of substrate layers (fig 1d para 0055-0057) to cause at least a portion of the powder to .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paton as applied to claim 1 above, and further in view of Simpson et al. (US 2011/0118049). 
As to claims 2-4, Simpson discloses a method of making a 3D object wherein at least some of the negative regions (thermoset polymer) are removed by abrasive blasting after hardening of the object (para 0057, fig 19). At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Paton such that some of the negative regions are removed as taught by Simpson as doing such removes surface irregularities (para 0057). 
As to claim 6, Paton discloses such as detailed above. 
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paton in view of Boot et al. (US 2009/0236778).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Paton such that the positioning of powder is performed in accordance with a machine-readable digital model of a slice of the three-dimensional object as taught by Boot (para 0040) as doing such enables accuracy of the positioning locations and control over the positioning. 
Claims 9, 11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paton, as applied to claim 1 above, and further in view of Katz et al. (US 6146709).
As to claim 11, Paton does not disclose applying a liquid on at least part of at least one of the plurality of substrate layers before applying powder such that the liquid will adhere the powder to the at least one substrate layer. 
Katz discloses a method of making a 3D object, wherein the thermoplastic powder is applied to a surface of a layer and further discloses applying a liquid (primer) on at least part of the substrate layer before applying powder such that the liquid will adhere the powder to the substrate layer (col 4, line 37 – col 6, line 5). At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Paton by applying a liquid on at least part of at least one of the plurality of substrate layers before applying powder such that the liquid will adhere the powder to the at least one substrate layer as taught by Katz as such a modification will improve the adherence of the powder to the substrate.
As to claim 13, the surface energy of the substrate will necessarily be changed when the liquid is applied. 
As to claim 9, in the modified method, a chemical reaction takes placed to form the bond between the liquid and powder during heating (col 5, lines 33-46 of Katz)



Claims 15, 20, 21, 23-25, 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paton, as applied to claim 1 above, and further in view of Katz et al. (US 6146709).
As to claim 15, 20, 23, 25 and 27, Paton discloses a method of fabricating a three-dimensional object, comprising the steps of (a) positioning powder 14 (para 0005, 0015, 0030, 0053-0054) on at least part of at least one of a plurality of carbon (para 0003, 0076) fiber substrate layers 10, wherein each substrate layer is a sheet-like structure that is substantially planar or flat (b) repeating step (a) for remaining layers in the plurality of substrate layers; (d) stacking the plurality of substrate layers in a predetermined order for creating the three- dimensional object, wherein the layers are accurately aligned within the stack by an alignment mechanism; and (e) transforming at least some of the powder by heating into a melted material, and then hardened material, thereby binding the plurality of substrate layers together, wherein the transforming comprises at least applying positive pressure to at least some of the plurality of substrate layers, wherein the hardened material is disposed in a spatial pattern that infiltrates or coats at least one positive region in the plurality of substrate layers and does not substantially infiltrate or coats at least one negative region in the plurality of substrate layers, the three-dimensional object comprising the positive regions of the stacked plurality of substrate layers that are infiltrated or coated by, and bound together by, the hardened material, wherein the powder is applied to part, but not all, of a surface of a layer (see discussion of claims 1, 5, 8 and 14 above).
Katz discloses a method as detailed above. At the time the invention was made it would have been obvious to one of ordinary skill in the art to apply liquid to a part of each of the plurality of substrate layers before applying the power, wherein the powder is applied such that that at least some of the powder adheres to the previously applied liquid as taught by Katz as such a modification will improve the adherence of the powder to the substrate.
As to claim 21, one of ordinary skill would have understood to apply liquid to only the parts of the substrate to which powder is applied, since the liquid is used to enhance the powder’s adhesion. 
As to claims 24, see discussion of claim 14 above. 
As to claim 28, see claim 10 above. 

Claims 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paton and Katz is view of  as applied to claim 15 above, and further in view of Simpson et al. (US 2011/0118049). 
As to claims 16-18, Simpson discloses a method of making a 3D object wherein at least some of the negative regions (thermoset polymer) are removed by abrasive blasting after hardening of the object (para 0057, fig 19). At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Paton and Katz such that some of the negative regions are removed as taught by Simpson as doing such removes surface irregularities (para 0057). 
As to claim 19, Paton discloses such as detailed above. 

Claims 22 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paton and Katz is view of  as applied to claim 15 above, and further in view of Boot. 

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Paton and Katz such that the applying of powder and liquid is performed in accordance with a machine-readable digital model of a slice of the three-dimensional object as taught by Boot (para 0040) as doing such enables accuracy of the applying locations and control over the applying.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748